Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“receiving, by a processor, a first medical image associated with a patient, the first medical image acquired during a first medical imaging procedure;
determining, by the processor, one or more parameters associated with the first medical image;
identifying, by the processor, a second medical image from a plurality of images associated with the patient based on the determined one or more parameters, the second medical image acquired during a second medical imaging procedure performed prior to the first medical imaging procedure;
determining, by the processor, deviation between a structural orientation of one or more objects in the first medical image and one or more objects in the second medical image;
modifying, by the processor, the second medical image based on deviation between the structural orientation of the one or more objects in the first medical image and the one or more objects in the second medical image; and
determining, by the processor, the navigation pathway for navigating the invasive medical instrument inside the blood vessel using the second medical image;
wherein the navigation pathway corresponds to the modified structural orientation of the one or more objects in the second medical image”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793